Citation Nr: 0613458	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-24 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rate of special monthly 
compensation based on a higher level of regular aid and 
attendance pursuant to the provisions of 38 U.S.C.A. 
§ 1114(r)(1).  

2.  Entitlement to an effective date earlier than August 2, 
2003, for the grant of an increased rate of special monthly 
compensation.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1971 and from December 1983 to July 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
RO.  

The issue of an effective date earlier than August 2, 2003, 
for the grant of an increased rate of special monthly 
compensation is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran has been assigned special monthly compensation 
based on his service-connected disabilities that include 
those manifested by loss of use of his lower extremities and 
neurogenic bladder and bowel with impaired sphincter control 
resulting in loss of bowel and bladder control.  


CONCLUSION OF LAW

The criteria for a higher rate of special monthly 
compensation by reason of the need for the higher level of 
aid and attendance pursuant to the provisions of 38 U.S.C.A. 
§ 1114(r)(1) have been met.  38 U.S.C.A. §§ 1114(k) - (r), 
5107 (West 2002); 38 C.F.R. § 3.350, 3.352 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, including the effective 
date of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The veteran was provided the notice 
contemplated by 38 U.S.C.A. § 5103(a) in March 2001, save for 
a failure to provide notice of the type of evidence necessary 
to establish an effective date for the benefit sought.  

That defect will be rendered harmless because the issue of an 
earlier effective date has been developed for appellate 
review and is being remanded for curative notice.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  


Factual background

The service medical records show that the veteran suffered an 
L1 burst fracture in October 1997 when he fell from a tree 
limb.  He underwent surgery for the injury and developed 
neurogenic bowel and bladder dysfunction.  

Service connection is in effect for neurogenic bladder and 
bowel with impaired sphincter control; the disorders are 
respectively evaluated as 60 and 100 percent disabling.  

The VA treatment records on file for September 1999 show he 
was prescribed a double upright left leg brace for weakness 
in plantar flexion and eversion of the feet; he had a short 
stride length and an unstable gait.  

An evaluation in the next month showed that the veteran stood 
in an unbalanced position with his feet inverted unless using 
the brace.  In October 2000 he was diagnosed with equinovarus 
deformity secondary to spinal cord injury and was prescribed 
a double support brace for the right shoe.  

In November 2000, the veteran was unable to plantar flex, 
invert or evert the ankles.  An April 2002 nerve conduction 
study demonstrated generalized acquired sensorimotor axonal 
polyneuropathy.  

A January 2000 VA examination showed quadriceps muscle 
weakness, and a tendency for the veteran to fall during 
motion testing.  No muscle atrophy, spasticity, or increased 
tone was present, but he exhibited lower extremity weakness.  
He had hyperesthesia from the waist down, and mild to 
moderate decreased anal sphincter tone.  

The veteran had a wide-based gait, and was able to walk on 
his heels, but not on his toes.  He experienced difficulty 
with tandem gait.  The examiner concluded that the veteran 
was mobile but had some difficulty with walking.  

A November 2000 VA examiner concluded that the veteran was 
uncooperative with strength and sensory testing, but noted 
that foot drop was not present, despite trace reflexes.  

The examiner concluded that the veteran did not require the 
aid and attendance of another person and was able to protect 
himself from the hazards or dangers of the daily environment.  

When examined by VA in July 2001, the veteran indicated that 
he still catheterized himself intermittently and performed 
daily bowel care.  The examination showed weakness and 
atrophy in the legs, with trace ankle reflexes and patchy 
decreased sensation in the area below the S1 dermatome.  

The examiner concluded that the veteran had incomplete L1 
myelopathy, but did not require the aid and attendance of 
another person.  

At an August 2003 VA examination, the veteran demonstrated 
negligible strength, reflexes, motion in the ankles, and 
absent sensation below the knees.  The examiner concluded 
that the veteran had no remaining function in either foot.  

In a January 2004 rating decision, the RO determined that the 
veteran had loss of use of the lower extremities, warranting 
special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(o) for paraplegia with loss of bowel and bladder 
function.  

The veteran was examined in April 2004.  The examiner noted 
the veteran was not bedridden and could ambulate 
independently in a wheelchair.  The veteran reported that he 
was independent in his activities of daily living, except as 
to putting on pants, and occasional digital stimulation; his 
spouse helped him with those activities.  

The examiner concluded that the veteran was able to care for 
all of his personal activities of daily living, but did 
require assistance with major household chores.  


Analysis

Special monthly compensation under 38 U.S.C.A. § 1114(l) is 
payable for, inter alia, anatomical loss or loss of use of 
both feet, or being permanently bedridden or so helpless as 
to be in need of regular aid and attendance.  

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) and 4.63 as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(o) is payable for, inter alia, conditions entitling to 
two or more of the rates (no condition being considered 
twice) provided in 38 U.S.C.A. § 1114(l) through (n).  

Paralysis of both lower extremities together with loss of 
anal and bladder sphincter control will entitle a veteran to 
the maximum rate under 38 U.S.C.A. § 1114(o), through the 
combination of loss of use of both legs and helplessness.  
The requirement of loss of anal and bladder sphincter control 
may be met even though incontinence has been overcome under a 
strict regimen of rehabilitation of bowel and bladder 
training and other auxiliary measures.  38 C.F.R. 
§ 3.350(e)(2).  

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  The fact, however, that two separate and 
distinct entitling disabilities, such as loss of use of both 
feet, result from a common etiological agent will not 
preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(r)(1) is payable where a veteran is otherwise entitled 
to compensation under 38 U.S.C.A. § 1114(o) at the maximum 
rate, and is in need of regular aid and attendance.  
38 U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h)(1).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(r)(2) is payable where a veteran is otherwise entitled 
to compensation under 38 U.S.C.A. § 1114(o) at the maximum 
rate, and is in need of a higher level of care.  38 U.S.C.A. 
§ 1114(r)(2); 38 C.F.R. § 3.350(h)(2).  

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114 (o) 
or (p), or was based on an independent factual determination.  
38 C.F.R. § 3.350(h).  

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to a variety of conditions, including inability of 
claimant to dress or undress himself/herself, and inability 
to attend to the wants of nature.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his/her condition as a whole.  
It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  38 C.F.R. § 3.352.  

Service connection is currently in effect for neurogenic 
bladder and bowel with impaired sphincter function, evaluated 
respectively as 60 and 100 percent disabling.  The evidence 
confirms that the veteran has impaired bladder and bowel 
function, and requires self catheterization and digital 
stimulation to attend to the wants of nature.  He has been 
assigned special monthly compensation based on loss of bowel 
and bladder control.  

In addition, service connection is in effect for loss of use 
of the lower extremities.  The August 2003 examination in 
particular clearly shows he is not capable of standing or 
walking, and requires the use of a wheelchair for mobility.  
The veteran clearly has lost the use of his lower 
extremities.  

Based on the above, the veteran is currently receiving 
special monthly compensation at the maximum rate under 
38 U.S.C.A. § 1114(o).  

The veteran contends, however, that he is entitled to special 
monthly compensation under 38 U.S.C.A. § 1114(r)(1).  

Pursuant to 38 C.F.R. § 3.350(e)(2), the combination of loss 
of use of the lower extremities together with loss of anal 
and bladder sphincter control entitles the veteran to the 
maximum rate under 38 U.S.C.A. § 1114(o) through the 
combination of loss of use of both legs and helplessness.  

Helplessness in 38 U.S.C.A. § 1114(l) is synonymous with the 
need for regular aid and attendance.  The Board finds that it 
is equally synonymous with respect to regular aid and 
attendance as that term is used in 38 U.S.C.A. § 1114(r)(1).  

This is supported by the language in 38 C.F.R. § 3.350(h) 
indicating that regular aid and attendance is payable whether 
or not the need for regular aid and attendance was a partial 
basis for entitlement to the maximum rate under 38 U.S.C.A. § 
1114 (o), or was based on an independent factual 
determination.  

The Board consequently concludes that the pertinent law and 
regulations mandate that the combination of the service-
connected loss of use of the lower extremities and the 
service-connected loss of bowel and bladder control resulting 
in helplessness defined as the need of regular aid and 
attendance equates with a disability picture of increased 
special monthly compensation based on at the higher aid and 
attendance rate under 38 U.S.C.A. § 1114(r)(1).  




ORDER

Increased special monthly compensation at the higher level 
aid and attendance rate under 38 U.S.C.A. § 1114(r)(1) is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



REMAND

In light of the decision of the U.S. Court of Appeals for the 
Federal Circuit in Mayfield v. Nicholson, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006), the Board finds on review of the record 
that the veteran has not received appropriate notice pursuant 
to 38 U.S.C.A. § 5103(a), as to his claim for an earlier 
effective date for the grant of an increased rate of special 
monthly compensation.  The Board consequently must remand 
that issue for further procedural action.  

A November 1999 rating decision granted service connection 
for residuals of an L1 burst fracture and for a neurogenic 
bladder.  He was awarded special monthly compensation based 
on loss of use of his feet, as well as based on housebound 
status.  

In a March 2000 rating decision, service connection for a 
neurogenic bowel was granted, and evaluated as 100 percent 
disabling.  The veteran was awarded special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(m).  The rating 
decision did not address entitlement to special monthly 
compensation at the rates provided for in 38 U.S.C.A. 
§ 1114(o) or (r)(1).  

In a February 2001 rating decision, the RO terminated special 
monthly compensation for loss of use of the feet, effective 
on June 1, 2001, and denied special monthly compensation 
based on the need for regular aid and attendance.  

On April 30, 2001, the veteran filed a claim for special 
monthly compensation based on loss of use of the lower 
extremities.  He prosecuted the claim until the January 2004 
rating decision granting special monthly compensation.  

Given the favorable action taken hereinabove, appropriate 
action to implement the grant of increased special monthly 
compensation also is required.  

Accordingly, the matter of an earlier effective date is 
REMANDED to the RO for the following actions:

1.  The RO should provide the veteran and 
his representative with a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the grant of special monthly 
compensation at an increased rate, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
This may include information and evidence 
tending to show that a claim for special 
monthly compensation at an increased rate 
remained pending after the November 1999 
and/or March 2000 rating decisions; that 
the February 2001 rating decision never 
became final; that any earlier rating 
decision contained clear and unmistakable 
error, and that the earlier termination 
of compensation for loss of use of the 
feet was improper.  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claim remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.  

3.  Thereafter, the RO must review the 
claims folder and ensure that any other 
development that may be in order has been 
conducted and completed in full.  The RO 
must then readjudicate the issue 
remaining on appeal.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO must issue 
a Supplemental Statement of the Case, and 
provide the veteran and his 
representative with an opportunity to 
respond as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


